DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/18/2022, 12/27/2021 and 10/09/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbar (US-20100068409-A1).
	Claims 1 and 3-6: Garbar discloses an inkjet printable composition comprising a silver nano-powder, a binder such as PVP, urea (MW=60 g/mol) and a water, ethanol and ethylene glycol solvent system (abs, ¶16-20 and examples 99-104 and 129). Garbar discloses a non-spherical nano-powder thus meeting the nanowire limitation under BRI since the instant claims are silent regarding any specific length, diameter and/or structural ratio for the claimed nanowire.
	Claims 7 and 8: Garbar discloses the transparent film and the PET substrate (¶20 and 39).
Claim(s) 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (cited in the IDS - the translation is referenced).
	Claims 1-3: Zhou discloses 0.1-1 part silver nanowire, 0.5-2 parts PVA polymer, 0.02-0.4 part dimethylurea agent (MW=90 g/mol), and 96-99 part water (claims 1-6 and embodiment 1).
	Claims 7 and 8: Zhou discloses the transparent film and the PET/PC substrate (claims 7-9 and embodiments).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US-20150359105-A1).
Claims 1-6: Yoon discloses an ink composition comprising silver nanowires, a small molecule such as urea (MW=60 g/mol) or thiourea (MW= 76.12 g/mol), a binder such as PVP and ethyl cellulose and a solvent such as water and/or methanol (abs, ¶78, 101, 113, 163-169, 176, 219-226, 243, 247; claims 1, 7, 122, 163 and examples). Further, Yoon discloses various loading amounts and the selection and optimization of the components based on the desired conductivity, transparency and pattern schematics (Figs 1A, 1B, ¶3-14, 101 and examples). The Yoon reference discloses the claimed invention with each of the components and the respective loading amounts but does not disclose the composition with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Yoon reference discloses the silver nanowires, the PVP or ethyl cellulose binder, the urea or thiourea component and the water/alcohol solvent system, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Yoon reference teaches each one and is motivated to select and optimize the components based on the desired transparency, conductivity and patterns of the end-product. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, the Yoon reference discloses each of the claimed components and there is no evidence nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
	Claims 7 and 8: Yoon discloses the ink jet printing, the transparency and the PET/PC substrate (Fig 1A and 1B with accompanying text, ¶110, 170, 175, 247).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above and further in view of Ishii (cited in the IDS).
	Claim 4: The difference between the Zhou reference and the claimed subject matter is that the Zhou reference does not disclose the claimed binder. The Zhou reference teaches a PVA water soluble binder and the claim calls for ethyl cellulose or PVP. The secondary reference of Ishii discloses a water soluble binder polymer such as PVA, ethyl cellulose and PVP and the substitution of art-recognized equivalents. Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the water soluble polymer of Ishii in the composition of Zhou since they are recognized in the art as structural and chemical equivalents. See MPEP 2144.
Claims 5 and 6: The Zhou reference discloses the claimed invention but does not explicitly disclose the feature of the water/alcohol solvent system and the ethylene/propylene glycol (monoethylether) component.  It is noted that the Zhou reference discloses various additives and solvents and the claim(s) call(s) for a specific water/alcohol solvent system and the ethylene/propylene glycol (monoethylether) component.  In an analogous art, the Ishii reference discloses the claimed water/alcohol solvent system and the ethylene/propylene glycol (monoethylether) component in an ink for transparent electrodes (abs, ¶60-67 and examples).  One of ordinary skill in the art would have recognized that applying the known components of Ishii to the teachings of Zhou would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of preventing uneven drying, cracks and discoloration of the film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764